Citation Nr: 1231047	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include pes planus.

2.  Entitlement to an initial compensable evaluation for the service-connected pterygium.    

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected left shoulder impingement syndrome.

4.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected patellofemoral syndrome, right knee.

5.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected patellofemoral syndrome, left knee.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The exact dates of the Veteran's service have not yet been verified, but according to the RO, the Veteran had active service from June 2000 to May 2007 and from May 2010 to August 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the RO.  

The appeal initially included claims of service connection for hypertension, a low back condition and pseudofolliculitis barbae, but the RO granted these claims in a rating decision in December 2011.   

In February 2009, the Veteran had requested a hearing before the Board at the RO.  In October 2011, however, after the RO acknowledged this request by letter, he withdrew it.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this appeal.

The claims of service connection for a bilateral foot disorder, to include pes planus, and an initial evaluation in excess of 10 percent for the service-connected left shoulder impingement syndrome are being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The service-connected recurrent right eye pterygium is shown to be manifested by intermittent pain, blurry vision, dry eyes, redness, discharge, sensitivity to light, and watering, but causes no functional impairment or corrected distance visual acuity worse than 20/20-1 on the right and 20/20 on the left. 

2.  The service-connected right knee disability is shown to be manifested by tenderness, crepitus and painful motion that is not increased by flare-ups or on repetitive use, but not instability.

3.  The service-connected left knee disability is shown to be manifested by tenderness, crepitus and painful motion that is not increased by flare-ups or on repetitive use, but not instability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable evaluation for the service-connected right eye pterygium are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.79, 4.84a including Diagnostic Code 6034 (2007 & 2011).

2.  The criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected patellofemoral syndrome, right knee, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5260, 5261 (2011).

3.  The criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected patellofemoral syndrome, left knee, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  

As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A.§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided the VCAA notice on the claims being decided by letters dated in July 2007 and November 2008.  The content of these notice letters reflects compliance with pertinent regulatory provisions and case law.  

Therein, the RO acknowledged the claims being decided, notified the Veteran of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  

The RO also provided the Veteran with all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  

The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  

In this case, the RO sent the second notice letter after initially deciding the Veteran's claims.  It is thus untimely.  

The RO later cured this timing defect, however, by readjudicating these claims in a Supplemental Statement of the Case issued in December 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The RO in this case made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002). Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claims, including service and post-service treatment records.

The RO also afforded the Veteran VA examinations, during which examiners addressed the etiology of his claimed eye disorder and the severity of his service-connected knee disabilities.  


II.  Analysis

The Veteran seeks higher initial evaluations for his service-connected eye and knee disabilities on the basis that the evaluations initially assigned those disabilities do not accurately reflect the severity of his eye and knee symptoms.  

According to his representative's June 2012 Brief, the Veteran's eye disability is deteriorating, the pain in his knees is worsening, the range of his knee motion is becoming more limited, and his knee disabilities are preventing the Veteran from performing many activities of daily living.

The Board acknowledges these assertions, but considering them in conjunction with the medical evidence of record, they do not support granting the Veteran increased evaluations for his eye and knee disabilities.  

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects a veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  

The examination on which an evaluation is based must adequately portray the anatomical damage, and the functional loss, with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2011).  

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  

Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R.§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes (DCs) predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With any form of arthritis, painful motion is an important factor.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  

A compensable rating under Diagnostic Code 5003 and 38 C.F.R. § 4.59 for painful motion is assignable where arthritis is established by x-ray findings and there is no actual limitation of motion of the affected joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In such a case, painful motion is considered limited motion even though a particular range of motion is possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Limitation of motion may be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2011).  

In a recent decision, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, No. 09-2873 (Vet. App. Aug. 4, 2011).  

Later, the Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011).  

Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

The Office of General Counsel (GC) has issued two opinions pertinent to claims of entitlement to higher initial/increased evaluations for knee disabilities.  These GC opinions reflect that a veteran who has x-ray evidence of arthritis and instability of the knee may be evaluated separately under Diagnostic Codes (DCs) 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997) 
(23-97); VAOGCPREC 9-98 (August 14, 1998) (9-98).  

Additional disability is shown when a veteran meets the criteria for a noncompensable evaluation under either DC 5260 or 5261, which include flexion limited to 60 degrees or extension limited to 5 degrees, or when there is painful motion such that it adds to the actual limitation of motion shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 6.  

A separate evaluation may also be granted under DC 5003 and 38 C.F.R. § 4.59, when a veteran technically has full range of motion that is inhibited by pain.  9-98 at paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. App. at 488.


A.  Schedular

1.  Eye Disability

By rating decision dated in October 2007, the RO granted service connection for right eye pterygium, effective on May 27, 2007.  The RO assigned this disability a noncompensable evaluation pursuant to DC 6034.  

This DC and others relevant to rating eye disabilities were amended in November 2008.  73 Red. Reg. 66,543-54 (Nov. 10, 2008).  These amended criteria apply to all applications for benefits received by VA on or after December 10, 2008, which does not include the Veteran's.  Id. at 66,544.  Rather, the Veteran filed his claim in May 2007.  

According to the former criteria for rating eye disabilities, pterygium is to be rated for loss of vision, if any.  38 C.F.R. § 4.84a, DC 6034 (2007).  The severity of such loss of vision is determined by applying the criteria set forth at 38 C.F.R. § 4.84a, which evaluates impairment of central visual acuity as noncompensable to 100 percent disabling.  38 C.F.R. § 4.84a, DCs 6061 to 6079. 

An evaluation of visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2007).  The percentage evaluation to assign the visual impairment is determined by intersecting the horizontal row of Table V appropriate for the Snellen index of one eye and the vertical column appropriate for the Snellen index of the other eye.  38 C.F.R. § 4.83a (2007).

A 10 percent evaluation is assigned for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079.  

During the course of the appeal, the Veteran was twice seen for eye complaints (January 2009) and underwent two VA examinations (July 2007 and August 2011).  The reports of the treatment visits and VA examinations show that the Veteran has a recurrent right eye pterygium, once surgically removed., measuring 1 mm. on the cornea.  These reports also showed finding of myopia and astigmatism.  

During the treatment visits and VA examinations, the Veteran reported having intermittent right eye pain, blurry vision, dry eyes, redness, discharge, sensitivity to light, and watering.  He also reported that these symptoms caused no functional impairment.

In September 2009, the Veteran reported that the pain was no longer a problem.  On the same date, a medical professional characterized the Veteran's pterygium as stable.

The VA examiners noted that the Veteran had corrected near visual acuity of 20/20 in both eyes and corrected distance visual acuity on the right of 20/20-1 and on the left of 20/20.  They also noted normal visual field testing, extraocular movements, external examination, pupil examination, and intraocular pressure.  They diagnosed right eye pterygium, pinguecula, myopia and astigmatism.  

Because the Board is evaluating the service-connected right eye pterygium pursuant to the former criteria for rating eye disabilities, the key factor is the extent to which his visual acuity is impaired.  

In this case, the Veteran's right eye corrected distance vision has been no worse than 20/20-1, which does not warrant the assignment of a compensable evaluation under DC 6034.  By the Veteran's own admission, although this disability produces some symptoms, including the correctable loss of vision, it causes no functional impairment.  


2.  Knee Disabilities

By rating decision dated in October 2007, the RO granted service connection for right and left knee disabilities, effective on May 27, 2007.  The RO has assigned these disabilities 10 percent evaluations pursuant to DCs 5024 and 5260.  Also pertinent to these claims are DCs 5256, 5257 and 5261.

DC 5024 provides that tenosynovitis should be rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024 (2011).  

Degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003 (2011).
 
The appropriate DCs for the specific joint involved in this case are 5260 and 5261.  DC 5260 provides that a no percent rating is assignable for flexion of the knee limited to 60 degrees.  A 10 percent rating is assignable for flexion of the leg limited to 45 degrees.  A 20 percent rating is assignable for flexion of the leg limited to 30 degrees.  A 30 percent rating is assignable for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).  

DC 5261 provides that a no percent rating is assignable for extension of the knee limited to 5 degrees.  A 10 percent rating is assignable for extension of the leg limited to 10 degrees.  A 20 percent rating is assignable for extension of the leg limited to 15 degrees.  A 30 percent rating is assignable for extension of the leg limited to 20 degrees.  A 40 percent rating is assignable for extension of the leg limited to 30 degrees.  A 50 percent rating is assignable for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011); see also VAOGCPREC 9-2004 (Sept. 17, 2004) (holding that separate evaluations under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension) may be assigned for disability of the same joint).  

DC 5257 provides that a 10 percent rating is assignable for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assignable for moderate recurrent subluxation or lateral instability of the knee.  A 30 percent rating is assignable for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257 (2011).  

DC 5256 provides that a rating of at least 30 percent is assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256 (2011).  

Extension and flexion of the knee are considered normal if ranging from 0 to 140 degrees.  38 C.F.R. 4.71, Plate II (2011).

The Veteran began complaining of bilateral knee pain during his first period of active duty.  Since then, during the course of this appeal, he has undergone VA examinations (July 2007 and July 2011) and x-rays examinations (July 2007, July 2011 and September 2011) and sought VA outpatient treatment.

In July 2007, during the first VA examination, the Veteran reported that, since 2002, he had had popping and grinding when moving up and down ladders.  He denied having pain and functional impairment secondary to his knees.  

The range of motion testing was normal with no pain, including after repetitive use.  His ligaments and neurological evaluation were also normal.  The X-ray studies of the right knee were normal.  

The examiner diagnosed bilateral patellofemoral syndrome based on the physical examination, which was normal, and noted that all of the Veteran's conditions (hypertension and bilateral foot and knee and left shoulder disabilities), combined, minimally affected his ability to perform his usual occupation and daily activities.  

In September 2009, the Veteran saw a VA physician for his knees for the purpose of obtaining a medical opinion restricting him to light duty for work purposes.  The VA examiner noted crepitance of the knees and pain, bilaterally, on range of motion testing.  He recommended advancing to hinged knee braces and provided the Veteran with a work note suggesting light duty.  The Veteran was fitted for such braces the same month.  

In September 2011, during the second VA examination, the Veteran reported having right knee complaints only, including weakness, stiffness, swelling, giving way, a lack of endurance, locking, fatigability, tenderness and pain.  He indicated that he had flare-ups of right knee symptoms once daily, lasting 24 hours, precipitated by physical activity and alleviated by medication.  He further indicated that he did not have functional limitation or limitation of motion during the flare-ups.  He noted that he had difficulty standing and walking and used braces.  

The VA examiner noted bilateral knee tenderness and crepitus and a full range of motion (0 to 140 degrees) of both knees, but with pain (beginning at 72 degrees of flexion and 20 degrees of extension on the right and at 51 degrees of flexion and 21 degrees of extension on the left).  

The examiner indicated that there were no signs of edema, instability (based on the findings of multiple ligaments stability tests), subluxation, abnormal movements, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, genu recurvatum, locking pain or ankylosis.  

The examiner also indicated that the Veteran's joint function was not additionally limited after repetitive use on either side and that a neurological evaluation of the Veteran's lower extremities was normal. 

The VA examiner diagnosed a right knee disorder only: patellofemoral pain syndrome with osteoarthritis and pesanersine bursitis.  He indicated that the Veteran's musculoskeletal conditions, combined, partially impaired his physical activities of employment. 

The X-ray studies of the right knee in July 2011 revealed very mild narrowing of the medial joint compartment and patellofemoral joint.  The X-ray studies of the left knee in September 2011 revealed no abnormalities.

The service-connected right and left knee disabilities have clearly worsened from 2007 to 2011, initially causing no pain and now causing tenderness, crepitus and pain on motion.  The right knee X-ray studies, previously normal, now show findings to which these symptoms may be attributed.  

Despite this worsening, neither service-connected right knee nor left knee disability is so severe, including during flare-ups and on repetitive use, as to warrant the assignment of an initial schedular evaluation higher than 10 percent under any of the pertinent DCs.  The tenderness, painful motion and crepitus are contemplated in the 10 percent evaluations the RO initially assigned these knee disabilities.  

Separate evaluations are also not assignable either knee disability based on a showing of instability.  In some cases, the use of a brace would indicate instability, but, in this case, the doctor appeared to have specifically prescribed it for pain and crepitance, not instability.  In any event, the Veteran has not reported instability, and testing of all pertinent ligaments failed to reveal instability.  


B.  Extraschedular & Total Disability Evaluation 

In certain circumstances, a claimant may be assigned an increased/higher initial evaluation on an extraschedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for an increased/higher initial evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an evaluation on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

If the claimant or the evidence raises the question of an increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular criteria for rating the service-connected disability is inadequate.  

This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the schedular criteria are deemed to be inadequate.  Then, it must be determined whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

A total disability rating based on individual unemployability (TDIU) by reason of service-connected disability is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU rating may be granted when a veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, the Veteran is not found to have raised either of the previously noted matters.  In fact, he has made no related assertions at all with regard to his eye and knee disabilities.   

Hence, referral for extraschedular consideration is therefore not necessary and the Board need not consider whether the Veteran is entitled to a TDIU rating in this case.  


C.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded different evaluations in the future should any of his disability pictures change.  See 38 C.F.R. § 4.1.  At present, however, the initially assigned evaluations are the most appropriate given the evidence of record. 

The Board has considered the complete history of the disabilities at issue as well as the current clinical manifestations and the effect each disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  

Based on the previous findings, the Board concludes that the criteria for higher initial evaluations for the service-connected eye and right and left knee disabilities are not met.  

In reaching this conclusion, the Board considered the applicability of the reasonable doubt doctrine, but because the preponderance of the evidence is against the claim, the doctrine is not for application.  


ORDER

An initial compensable evaluation for the service-connected pterygium is denied.    

An initial evaluation in excess of 10 percent for the service-connected patellofemoral syndrome, right knee, is denied.

An initial evaluation in excess of 10 percent for the service-connected patellofemoral syndrome, left knee, is denied.


REMAND

Prior to adjudicating the claim of service connection for a bilateral foot disorder, to include pes planus and the claim for an initial evaluation in excess of 10 percent for the service-connected left shoulder impingement syndrome, additional action is necessary.  See 38 C.F.R. § 19.9 (2011).

First, during the course of this appeal, VA assisted the Veteran in the development of this claim by affording him VA examinations, during which examiners discussed the etiology of his claimed foot disability and the severity of his left shoulder disability.  The reports of the examinations are inadequate to decide these claims.  

With regard to the feet, the most recent examiner recorded a history of bilateral pes planus on enlistment and in-service foot injuries (both substantiated by service treatment records), noted tenderness in both feet and ankles and abnormal 
X-ray studies of both feet, but refrained from diagnosing a foot condition on the basis that there was no pathology to render a diagnosis of bilateral pes planus.  (An earlier examiner noted no foot abnormalities and offered the same conclusion.)  

Neither examiner discussed whether the Veteran had any other type of foot disability, which would account for the symptomatology shown during the most recent examination.  

Thereafter, the RO returned the claims file to the most recent examiner for an addendum opinion explaining the significance of the symptoms shown on examination.  

The examiner responded that the Veteran should undergo X-ray studies of his ankles.  Indeed, additional testing is needed as is a more comprehensive review of the claims file, including the service treatment records, so that it can be determined whether the Veteran has a foot/ankle disorder that is related to documented in-service foot injuries or manifestations. 

With regard to the left shoulder, during the most recent examination, the Veteran reported having flare-ups of left shoulder symptoms five times daily, lasting 4 weeks, during which he experienced pain and locking and limitation of motion to such an extent he was unable to move up and down.  The examiner conducted range of motion testing of the left shoulder, but did not address the extent to which this motion is further limited during the flare-ups.

Second, as noted, there is no official document of record verifying the Veteran's periods of active service.  Action to secure such information should be taken on remand.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to secure and associate with the claims file official documents verifying the Veteran's periods of active or other service. 

2.  The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed foot or ankle condition  

The examiner should be asked to respond to the following:

a) review the claims file, particularly service treatment records showing in-service foot injury/abnormality, and indicate in writing in his report that he did so;

b) record the Veteran's history of lay-observable foot/ankle symptomatology;

c) conduct all testing deemed necessary, including, as suggested by the last VA examiner, X-ray studies of the ankles;

d) diagnose all foot/ankle disabilities shown to exist;

e) assuming the competency and credibility of the Veteran's lay statements, offer an opinion as to whether it is at least as likely as not that any current ankle or foot disability had its clinical onset during the Veteran's active service or was due to a documented foot abnormality/injury in service and/or lay-observable foot/ankle symptoms reported to have begun therein; 

f) provide detailed rationale, with specific references to the record, for each opinion expressed; and 

g) if an opinion cannot be provided without resort to speculation, indicate whether there is additional outstanding evidence, which, if secured, would help the examiner to do.  

3.  The RO also should have the Veteran scheduled for a VA examination to determine the severity of his service-connected left shoulder disability.   

The examiner should asked to respond to the following:

a) record in detail the nature and severity of the Veteran's reported flare-ups of left shoulder symptomatology;

b) indicate the extent to which the Veteran's range of motion of the left shoulder is additionally limited during flare-ups; 

c) specifically note whether, during flare-ups, the Veteran's left arm is limited in motion at shoulder level, midway between side and shoulder level, or to 25 degrees from side;

d) provide detailed rationale, with specific references to the record, for each opinion expressed; and  

e) if an opinion cannot be provided without resort to speculation, indicate whether there is additional outstanding evidence, which, if secured, would help the examiner to do.

4.  The RO then should review the examination reports to ensure that they include all requested information and, if not, return them to the examiner for correction.  

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


Department of Veterans Affairs


